DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. In the remarks, the Applicant states that the Lemonik reference does not teach the last feature of “synchronizing, by the one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation”.  The Examiner respectfully disagrees with this assertion and would like to provide a brief background of the Lemonik reference before explaining how Lemonik does perform this feature below.
The following parts of the reference offer background information on how the google online word processor operates.  In ¶ [22], the primary reference teaches a document rendered to a document object model (DOM) that is then displayed.  

[0022] Page 102 is shown as having a toolbar 112 near its top edge which may display browser buttons and a search box for entering search queries in a familiar manner. Below the toolbar 112, there is displayed chrome 114 such as in the form of pull down menus and selectable icons that may cause formatting changes to be made to the document that is being edited in the browser page 102. Additional chrome such as scrollbar 118 may be provided where the document is larger than the viewport that will fit on the page 102. A handle on the scrollbar 118 may be selected by a user to bring other portions of the document into As described below, the system may follow a model-view-controller arrangement, so that a model of the document may be stored on a client device, and may be rendered to a document object model (DOM) that may then be displayed on the page 102. Where the document is much larger than the viewport, it may be more efficient to render only a portion of the document at or around the viewport, and to defer rendering or even downloading from the server to the client, the remainder of the document model.

In ¶ [31]-[33], this reference teaches rendering of a model into a DOM in order to form a view of the model for display.  In addition, this same section teaches in ¶ [33] rendering the chrome, or user controls, into a model that can be displayed for view by the user.  ¶ [40] teaches a user interacting with the menu or tool bars that are shown to the user.  The above paragraphs mentioned teach how the different views and view points are shown to the user.  After the ¶ [31]-[34] and ¶ [40] below, the explanation in the next paragraph discusses the examples of users using the system in figures 2C and 5A.  

[0031] FIGS. 2A and 2B are block diagrams showing components of a model-view-controller (MVC) implementation of a word processing application. The word processing application, for example, may be executed by a web browser, such as the browser 104 shown in FIG. 1A. In general, the MVC implementation provides for the download of a model from a remote server to a client, and the rendering of the model into a DOM to form a view of the model that may be managed directly by the web browser. The controller may intercept actions, such as clicks on icons and keystrokes on a keyboard, and may cause such actions to be implemented, such as by adding typed characters both to the model on the client and on the remote server (e.g., uploading changes or mutations back to the server, which may be programmed with rules for integrating the mutations into a master model, so that the client-side model matches the master model as the user works). 
Referring to FIG. 2A, a computer application 200A may be configured to display a word processing document 202. The application 200A includes, controls, or accesses a model 204A, a view 206A, and a controller 208A. For example, the model 204A can contain a representation of the state of the word processing document 202, including such elements as character data, formats, styles, paragraphs, sections, breaks, lists, tables, images, formulas, and the like. The view 206A can represent a rendering of the current state of the model 204A. For example, the view can provide a visual representation that combines the substance of the document (e.g., its raw text) with formatting and layout information. The view, when displayed by a browser, provides a form of, if not an exact, WYSIWYG representation of the document that is defined by the model. 


[0033] In addition to the rendering of the model, the view 206A can be used for presenting to the user visual information that is associated with the word processing document 202, such as visible user controls for the application (i.e., chrome) and other word processing data. The controller 208A can respond to changes in the model 204A or the view 206A, and can update the state of the model 204A and the view 206A. As shown in FIG. 2A, solid lines between the model 204A, the view 206A, and the controller 208A represent direct references between components, and dashed lines represent listeners. For example, listening for user interaction (e.g., provided by user controls) with the presentation of the view 206A, the controller 208A can modify the model 204A, and can in turn modify the view 206A either directly or indirectly (by causing the view 206A to obtain new model data and render that new data).

[0034] As another example, listening for changes in the model 204A made by another user in a collaborative environment or changes made through an automated data update or another such process, the view 206A can request re-rendering of an updated model or portion of the model. For example, if a user of a client device is only one of multiple users concurrently editing a document, characters and other edits by the other users may be passed to the client device from the server system (and edits by the first user may be passed from the client device to the server system), and the client code may add characters to the model in near real-time, and those changes can be passed into 


[0040] The view 206B can generate one or more view items 220 that may enable the user to interact with the application 200B, such as menu bars, tool bars, context menus, chat panes, dialogs, other chrome, and the like. The view 206B can also include a document menu 222 that presents information and control options related to one or more of the document models 210, and one or more of a set of per views 224. For example, one of the per views 224 may be associated with a corresponding one of the sheet models 210. Each of the per views 224 may include components or controls such as selectors (e.g., cursors, selection indicators, and the like) navigation tools (e.g., scrollbars, document maps, outlines, and the like).

In ¶ [50], it is taught that the user can view a document menu and perform a change to a format after the system detects the interaction with the document menu.  The invention modifies the model that reflects this change and shows this change to the user via the modified model.  The following paragraphs deal with the user’s browser displaying the online word processing application.  In particular, ¶ [55] teaches multiple users are able to see the same online word processing interface by executing code on their browser.  In ¶ [64], the system teaches Html/JavaScript (276) being used by a browser to execute an online word processor that is viewed by the user.  The chrome, such as the tool bar or style formatting bar, is also rendered with the application, and the model including the rendered chrome are displayed to the user, which is disclosed in ¶ [64].  Similar to the initial user, two additional users can render the same Html/JavaScript (276) that includes the same rendered chrome.  This is taught in ¶ [68] and [69], which are displayed below with the other paragraphs of ¶ [50], [55] and [64].  With the same users able to see the same Html/JavaScript (276) as the initial user 

[0050] Additionally, for example, the user may modify the formatting of text and entities presented in the document 202. By interacting with one of the view items 220 or with the document menu 222, the user can indicate a desired formatting change (e.g., a change such as changing a font of a selected text block to bold, changing a group of words to be organized as a list, changing a paragraph justification to be right-aligned, changing a document line spacing to be double-spaced, and the like). One of the controllers 230 or the document controller 232 can listen for user interaction with the view 206B, and upon detecting the interaction, can modify the model 204B to include the formatting change. For example, one of the document models 210 (e.g., the model associated with the active document) can be updated to include an element in a sparse map of styles defining the formatting change, and defining the locations along the one-dimensional character string at which the changes in style are to occur. A model change controller included in the per view controllers 234 can listen for events associated with the model 204B and can send a request to the view 206B to update accordingly (e.g., by rendering a display of formatted text). In some implementations, the model change controller may also handle model change events that result from collaborative model changes. 

[0055] For purposes of illustration, document hosting services may be provided to browser applications 246, 248, and 250. Each of the applications may be executed by a web browser (e.g., by the browser 104, as shown in FIG. 1), and may include model, view, and controller components (e.g., similar to the application 200, shown in FIGS. 2A and 2B). The applications 246, 248, and 250 may be configured to execute computer code (e.g., JavaScript and other code running in a web browser) to display a word processing interface and to perform word 

[0064] In an example session, to initiate collaborative word processing document editing, Chris accesses the hosted document system 242 by directing the web browser 252 to a web site (e.g., a domain) that is associated with the system 242. Receiving login information from the browser 252, the system 242 can verify Chris's information against the user information 270. Upon verification, the system 242 can provide HTML/JavaScript 276 to the browser 252 for executing an online word processor (though certain of the code may be passed before verification occurs). The browser can include a portion of the HTML/JavaScript 276 as the browser application 246, render chrome associated with the application, and display the application to Chris.

[0068] Upon receiving notification of the shared document, Tina and Spike may access the document using their web browsers 254, 256. For example, upon verification, the system 242 can provide HTML/JavaScript 276 to the browser 254, 256 for executing an online word processor. The browsers can include a portion of the HTML/JavaScript 276 as the browser applications 248, 250, can render chrome associated with the application, and can display the applications.

[0069] Additionally, an active model manager 264 included the hosted document system 242 can identify which documents are currently open by users of the system, and users who are active in the document (i.e., Chris), and can set up a collaborative session. For example, the active model manager 264 can determine that the document requested by Tina and by Spike is associated with one or more of the active models 262. The system 242 can then forward the document request to a computer hosting the document, and the computer can associate Tina and Spike with the current session. Additionally, the browser applications 248, 250 can download model data associated with the active model(s) 262, and render and display the downloaded model data. In some implementations, the system 242 can create model instances for Tina and for Spike and can add the instances to the active models 262.


Thus, based on the above, the rejection of the claims are maintained in view of the previously applied references.       

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarom (US Pub 2010/0174783) in view of Milvaney (US Pub 2020/0162561) and Lemonik (US Pub 2011/0252339).

Re claim 1: Zarom discloses a computer-implemented method of co-editing a design for a printed product, the method comprising: 
storing, by one or more processors, one or more tool state variables corresponding to editing tools included in a printed product editor in a database (e.g. the coordinating device stores a set of global commands that are transmitted from the coordinating device to the user computers that will edit a document, which is disclosed in ¶ [52] and [53]);

[0052] Coordinating device 110 may coordinate the commands received from the plurality of user computers 140 and 150 to enable shared editing of the same or overlapping digital data. Coordinating device 110 may include a computing module 115, for example, having logic software, to determine which of the received command(s) to execute, which to delete, and the order of execution, according to embodiments disclosed herein. Coordinating device 110 may store a set of global commands to be executed, e.g., in an execution buffer 117. The set of global commands may be transmitted to all connected computer 140 and 150 and may be locally executed in all versions of the shared document stored thereon. Computing module 115 may be integral to 

[0053] In some embodiments, two or more users on separate computers 140 and 150 may enter respective commands to edit the content of the same or duplicate digital data in a manner that is contradictory, redundant, or mutually exclusive. In one example, when the same or duplicate text, image or multi-media document is displayed on computers 140 and 150, the user on computer 140 may select a command to delete a paragraph, while the user on computer 150 may select a command to amend a sentence within the same paragraph. In another example, when a synchronized video is being played on multiple computers 140 and 150, the user on computer 140 may select a fast-forward command, while the user on computer 150 may select a rewind command. The respective commands to modify shared digital data from computers 140 and 150 may be mutually exclusive, and coordinating device 110 may coordinate, for example, which of the respective command(s) is to be executed or annulled and the order in which the command(s) are to be executed. 

receiving, by the one or more processors and from a first electronic device executing a first instantiation of the printed product editor, a request for a collaborative communication session with a second electronic device executing a second instantiation of the printed product editor (e.g. the initiator computer sends a request to a coordinating device to initiate a session to edit a document with another computer, which is disclosed in ¶ [16]-[18] and [120]-[122].  The second computer receives the commands used to modify a document, which is disclosed in ¶ [52] and [53] above.); 

[0016] The application, whether implemented as a web site or as a peer-to-peer application, may be handled in sessions. The members of the session may be a plurality of connected computers 
[0017] According to other embodiments of the present invention, each member of a session may share his or her digital content, for example, by placing the content in a shared place, such as a memory location, which can be accessed by all the members of the session, for example, using a uniform resource locator (URL) or other address information, or by pointing to content located on the user's own computer. In the latter case, the content may be uploaded to a server. The uploading is preferably transparent to the user. 

[0018] According to some embodiments of the present invention, the session initiator may control the session or alternatively, each user may have equal control. In still another embodiment, each computer may have a predetermined control level associated with a priority level of the computer. The session initiator may delegate control of the session to one or more members of the session. Control of the session may include uploading shared digital data, edit shared digital content, play, stop, pause, rewind or fast-forward shared video content; when the content includes a document or presentation or photo album or any other multi -page or multi-layer document, control of the session may include editing the document content or to switch layers, for example, going forward, backwards or to a specific page or layer. 

[0102] According to an exemplary embodiment of the present invention, user computer 304 may be, in this example, a session initiator. User computer 304 may send a request over network 314 to content serving device 302 to initiate synchronized playback. User computer 306 may receive the request directly from user computer 304, or alternatively may receive the request from content serving device 302. After session initiation, user computer 304 may delegate the ability to control the session to 

[0120] According to one embodiment of the invention, one user computer may initiate a session by inviting other computers to join, for example, to edit a document or to modify the playback rate a movie. In one embodiment, the initiator computer may delegate control to other user computers to edit the shared digital data. In other embodiments, control to edit the shared digital data may automatically be shared by all the participants of the session. 
[0121] In operation 700, a first user computer A may initiate or enter a session for sharing digital data. The session may be supported by a web site over a network, such as the internet or, alternatively, by one of the session member computers using a peer to peer connection. 
[0122] In operation 710, user computer A may provide or access digital content in a shared memory location (e.g., such as digital data server 130 of FIGS. 1 and 2 or content table 407 in FIG. 4). Storing the digital data in the shared memory location may enable the digital data to be shared by all the participants of the session. 
[0123] In operation 720, multiple, independently operated user computers B and/or C may join the session. User computers B and/or C may join the session by accepting an invitation from A. The invitation may be sent via a peer to peer protocol. During the session any of the participants may invite other members to participate. In this scenario user computer B may invite user computer D to participate in the session. User computer D may accept the invitation to join the session. 
[0124] User computer A may permit one or more other member computers to control the session. In one example, user computer A may start playing a movie and may delegate control over the movie to user computers B and D, for example, by using control commands (e.g., via control buttons 404 of FIG. 4). In another example, user computer A may start editing a digital data document and may delegate control over the document to user computers B and D. As a result of the play or edit command, data sharing software in the computers of all the participants of the 

generating, by the one or more processors, the collaborative communication session between the first electronic device and the second electronic device in response to the request, the collaborative communication session including a state of editing tools of the first instantiation of the printed product editor (e.g. the coordinating device sends commands to the computers that are edit commands for the collaborative document to the user computers that are in the editing session, which is disclosed in ¶ [39]-[42].   This is based on the initiation of the editing session of the document by a user computer and inviting another computer for editing, which is disclosed in ¶ [120]-[124] above.);

[0039] The coordinating device may transmit the single coherent global chain of commands to all computers sharing the digital data. Each of the multiple computers may then implement the global chain of commands locally on the version of the document stored or streamed thereon. Accordingly, each document on each connected computer may be modified in substantially the same and synchronized manner, e.g., by the same global chain of commands. 
[0040] In some embodiments, all computers may be given equal priority to control the shared digital data. In other embodiments, there may be a hierarchy of priority in which some computers have greater control than others. For example, if the coordinating device receives two contradictory commands from separate computers simultaneously or within a predetermined time 
[0041] The shared digital data may be displayed on each user computer using standard or specific-purpose display software, such as, for example, a text editor for text documents, a photo editor for image documents, and/or a media player for video files. The shared digital data may be provided by a digital data provider, such as an Internet, media or data server. 
[0042] Other types of sensory or digital data which may optionally be edited and displayed in a synchronized manner according to other embodiments of the present invention may include, but are not limited to, image data, music or other audio data, text files, and the like. Image data may optionally include for example photographs, such as an on-line photograph album. 
 
updating, by the one or more processors, the one or more tool state variables corresponding to the state of editing tools of the first instantiation of the printed product editor in the database (e.g. when a first user sends commands to edit a document, the coordinating device updates a buffer with the received commands and performs control of blocking, annulling or discarding modification commands from the second computer.  If a command is entered from a first computer that is mutually exclusive that blocks other commands, the input of commands are blocked on the second computer, which is disclosed in ¶ [57], [59]-[61] and [91].); and 

[0057] Generally, coordinating server 110 may process each command, in turn, in the order in which it is received from computers 140 and 150. Each edit may trigger a "black-out" or "lock-out" period during which no other commands pertaining to the same document region or type of edit may be accepted or 
[0058] When computing module 115 determines that commands from computers 140 and 150 are mutually exclusive, module 115 may determine which of the mutually exclusive command(s) to execute and the order of execution in which to execute those commands. 
[0059] In one embodiment, when respective commands from computers 140 and 150 are mutually exclusive, coordinating device 110 may "lock-in" to one computer 140, e.g., giving that computer exclusive permission to modify a portion or the entirety of the shared data and/or "locking-out" the other connected computer(s) 150, e.g., restricting the computer(s) from modifying the same portion or the entirety of the shared data. Coordinating device 110 may automatically lock-out computers from modifying a region or the entirety of a document or a layer or page thereof after a command is received associated with that region. 
[0060] Computing module 115 may give one of computers 140 and 150 editing permissions, for example, based on the first computer from which an edit command is received or transmitted, the first computer to request to lock-in to have exclusive rights to edit a portion or the entire document, a priority level associated with each computer (e.g., a teacher computer may override or interfere with edits in a locked region of a student computer) a security or password permissions, or other criteria. 
[0061] In one embodiment, a computer that is locked-out from editing a region of a shared digital data document cannot enter changes into its local version of the document. For example, a 
[0062] In one embodiment, one user computer 140 may lock-out other user computer(s) 150. In some embodiments, only some users, e.g., with sufficient priority, password, or security permission, or an initiator of a group session, may lock-out other computers. Alternatively, any user computer may lock out any other user computer(s). User computer 140 may lock-out other user computer(s) or 150 automatically, e.g., by modifying the content of the shared digital data or manually, e.g., by entering a lock-in key to lock-in or a lock-out key to lock out other computers. In some embodiments, a user may select which user computer(s) 150 to lock out. In one embodiment, a user may lock out only other users with an equivalent and/or lower security or priority levels. 



[0090] Code 175 may provide shared digital data 155 by way of standard or specific-purpose display software, such as a text editor for text documents, a photo editor for image documents, and/or a media player for video files. 
[0091] Code 180 may execute a set of global commands on the shared digital data 155 in unison for synchronizing edits among 

synchronizing, by the one or more processors, a state of editing tools of the second instantiation of the printed product editor in response to the updating (e.g. the coordinating device synchs the other computer by blocking certain actions based on the actions performed by the first computer that are mutually exclusive, which is disclosed in ¶ [57], [59]-[61] and [91].).  

	However, Zarom fails to specifically teach the features of the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product; updating, by one or more processors, the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database; and synchronizing, by one or more processors, a state of editing tools of the 
	However, this is well known in the art as evidenced by Milvaney.  Similar to the primary reference, Milvaney discloses user collaborating on editing a document that can be printed (same field of endeavor or reasonably pertinent to the problem).    

Milvaney discloses the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product (e.g. the invention discloses collaborating on editing a document, which is disclosed in ¶ [24] and [70].  When a user or users edit a document, a user can be shown a list or plural edits that have been performed on the document by viewing an edit list or clicking on a part of a document to see the edit details, which is disclosed in ¶ [30], [33] and [70].  As seen in figure 1D, the user can utilize menu options, such as the font or other character styling options.  These selections can be reflected as modifications that have occurred to a certain section of a document, which is disclosed in ¶ [44] and [47].); 

[0024] Once a change is made to a shared document, the change may be stored in the document and/or be made available for viewing in a substantially real-time manner to other users. Such `instantaneous` or substantially real-time modifications and revisions can be used to facilitate collaborative workflows, but can also present challenges for users as they endeavor to maintain an up-to-date awareness of the status of content portions in the document. It should be understood that electronic content (also referred to interchangeably as `document(s)` throughout this application) being developed collaboratively include any activity in which multiple machines operate together autonomously, or as directed by humans, to 

[0030] As will be described in further detail below, in different implementations, one or more users can modify different portions over time and contribute to the evolution and development of a document. Thus, a document may undergo a wide range of changes at any time during the lifecycle of the document production. As the document 100 is created and modified by different contributors via a network or cloud-based collaborative application, there may be periodic or real-time updates to the status of various portions of the document. Those accessing the document can in some implementations view some or all of these modifications as applicable to specific portions of content, facilitating an awareness of relevant portions of the document's evolution over time. After period of time 104, the first user 110 may return to the document 100 at a second time 106 (shown here reviewing a third portion 112 of the document 100 at their desktop 114). At this second access point that is subsequent to the previous (first) access point, the first user 110 can open and view the most recent version of the document 100, as it has been revised or modified since the first access point. However, particularly in cases where the period of time 104 is extensive, the document 100 is large, there are many collaborators, the modifications are extensive, and/or the second user 120 and the third user 130 have made a great many changes, the first user 110 may find it is difficult to `catch-up` or appreciate the range of changes made to the portions of the document that matter to them, or how and why the document has developed as it has, aspects that can be very important for collaborators and can reduce or minimize the exchange of redundant efforts or ideas.



[0034] It should also be understood that while various examples presented herein identify changes made to documents as a whole, the same systems and methods can be applied to smaller portions of a single document. In different implementations, one or more of a section, chapter, slide, page, graph, table, image, formatting, paragraph, sentence, word, footnotes, title, table of contents, or other selected portion or aspect of content in the document can be demarcated or singled out for purposes of identifying any associated modification events, rather than presenting each modification event across the whole document. This focused presentation of modifications can occur automatically, where a first user may view modification events for only some portions of a document by intentionally isolating and/or selecting those portions, and/or where the system automatically determines which portion(s) are of greatest relevance to the user and limits the presentation of the modification events to those (and/or differentiates them in appearance to the user). These features will be discussed further below with reference to FIGS. 2-5 below. 


    PNG
    media_image1.png
    503
    329
    media_image1.png
    Greyscale


[0042] Thus, in different implementations, a machine learning model can be developed that is configured to predict with high confidence, precision, and recall whether a modification event is likely to be of relevance to a specific user. The ML model can then be applied to provide a user experience that guides the user to view the edited content or pursue other edit management options if the model's prediction was correct. In some implementations, the ML model can obtain reinforcement signals to improve the model and better account for user intentions regarding an edit. As a preliminary modeling paradigm, some implementations can make use of one or more bootstrapping algorithms to provide approximations of these predictions. For example, in one implementation, the model can assume all edits made to a particular document are relevant to a user as a proxy. In some implementations, the resulting (initial) model of this example can be configured to predict whether an edit is relevant to a user with 80% or greater precision. In some implementations, if the model determines that the user will not be interested in any of the modification events in a file, a user may receive few if any messages about the events, and be required to more proactively interact with the application in order to view any modifications, with such interactions (in some implementations) being recognized for identifying new training data items that improve the effectiveness of the model. 



[0047] In different implementations, the training event supplementor 230 can also be configured to receive one or more key signals associated with a content item and/or end-users, including but not limited to content portion data 232 and user relationship data 234. As noted earlier, a range of key signals can be used to determine whether a modification to a particular content portion is important to a user. In different implementations, it can be understood that such key signals can include, but are not limited to (1) a scope of the content portion that is (or was) collaborated on; (2) a location (folder or site or project) of the content portion; (3) the document(s) saved in a target location; (4) specific content types in an electronic content; (5) a user's relationship to a portion of content (e.g., for this specific content element, does/did the user (a) have manager rights, (b) create it, (c) manipulate or otherwise use this content previously, (d) edit or share this content, (e) chat about it, (0 save a copy of it, (g) attach it to an email, or (h) taken some other explicit action involving this content; (6) content portion is related to a document the user cares about or a project the user has shown interest in (e.g., content was created, a new document in a related project is generated, new or different content in a relevant document is added or deleted, a relevant document is deleted, any changes made (particularly the magnitude of the change, extending from small changes within a document, larger changes within a 



[0070] Furthermore, some implementations of the notification can include provisions for quick-identification of the relative relevance of modifications in the document. In this example, the relevance legend 668 serves as a reference key, and distinguishes between "Changes most relevant to you" and "All other changes" (implementing one of the relevance models described earlier). The legend allows readers to readily and easily scan a document and observe where changes have been made while at the same time--if they so choose--only directly engaging with the changes that are distinguished as most relevant per the relevance legend 668 (see for example, a low relevance edit 672 and a high relevance edit 674). As noted earlier, in other examples, the presentation of changes (whether it is all changes, changes that occurred over a specific period of time, and/or only changes determined to be relevant to the user) can also be presented to a user via any other communication means.


updating, by one or more processors, the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database (e.g. When a user inputs a modification, the event store is able to store this information in order to update the editing commands or tools used to edit the document, which is disclosed in ¶ [70] above and [44].); and


 
synchronizing, by one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, the editing tools selected in the first instantiation, in response to the updating (e.g. the second user is able to see real-time edits of a document, which is disclosed in ¶ [24] above.  When a document is edited, the users can access a modification list of edits that have occurred to a document, which is shown in ¶ [70] above.  The electric store along with the notification module can be used to notify another user as to relevant modifications that a first user has performed.  This second user along with a first user can receive relevant information, which is disclosed in ¶ [56] and [57].).

[0056] Each modification event can be recorded and conveyed to an event store 410, and saved in a modification event store 412. One or more of the modification events 414 captured or collected by the modification event store 412 can then be sent to a modification event evaluator 420. The modification event 
[0057] The modification event evaluator 420 can then yield an assessment of the likelihood of relevance of the event to a specific candidate as a relevant modification data item 424. In some implementations, a relevant modification notifier 430 can be configured to receive an indication that an event was relevant via the transmission of the relevant modification data item 424. The relevant modification notifier 430, upon receipt of the relevant modification data item 424, can further be configured to generate and transmit a modification notification 432 to a third end-user 470 for whom the modification event was deemed to be of particular relevance. In response, the third end-user 470 can access the content and information related to the modification via an application 434. 

Therefore, in view of Milvaney, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product; updating, by one or more processors, the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database; and synchronizing, by one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, the editing tools selected in the first instantiation, in response to the updating, 

However, the combination above fails to specifically teach the feature of synchronizing, by the one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating.
However, this is well known in the art as evidenced by Lemonik.  Similar to the primary reference, Lemonik discloses having collaborators edit a document (same field of endeavor or reasonably pertinent to the problem).    
Lemonik discloses synchronizing, by the one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating (e.g. figure 1 discloses multiple users that can view a document at the same time in a browser and view selectable icons that can be used for editors, which is disclosed in ¶ [21]-[23].  As seen in figure 5A below, an edit or styling of the font and the margin selected is shown to the users that are viewing the documents, which the display is described in ¶ [84] and [85].  Lastly, a user can make a comment about the edit made at a particular location or ask for an edit to be made at a particular cursor location.).


    PNG
    media_image2.png
    508
    375
    media_image2.png
    Greyscale



[0021] FIG. 1 is a schematic diagram of a system 100 for coordinating cursor locations in a collaborative document editing situation. In general, the system shown here is a hosted word processing system that multiple users can access at the same time in order to collaboratively edit a common document with each other. Shown schematically here are corresponding web pages for three different users who are working on a newsletter called the "Weekly Collaborator." Page 102 is being edited by a user named Barley; page 104, which may be generated by a client computing device that is remote from page 102, and accessed through a network 110 such as the internet, is being operated on by a user named Betty; and page 106 is being operated on by a user named JohnB. Each of the pages, or more particularly each of the web browsers that are generating the pages, may communicate through the network 110 with a hosted server system 108. The system 108 may be operated by a company that provides a variety of hosted services, such as search results, mapping 

[0022] Page 102 is shown as having a toolbar 112 near its top edge which may display browser buttons and a search box for entering search queries in a familiar manner. Below the toolbar 112, there is displayed chrome 114 such as in the form of pull down menus and selectable icons that may cause formatting changes to be made to the document that is being edited in the browser page 102. Additional chrome such as scrollbar 118 may be provided where the document is larger than the viewport that will fit on the page 102. A handle on the scrollbar 118 may be selected by a user to bring other portions of the document into view at one time. As described below, the system may follow a model-view-controller arrangement, so that a model of the document may be stored on a client device, and may be rendered to a document object model (DOM) that may then be displayed on the page 102. Where the document is much larger than the viewport, it may be more efficient to render only a portion of the document at or around the viewport, and to defer rendering or even downloading from the server to the client, the remainder of the document model. 
[0023] In this particular example, the users of page 102, page 104, and page 106 are all editing the newsletter furiously to meet an impending deadline. As such, each of them has their cursor located at a different portion of the document from the others, and they are typing text and deleting text from the document as they edit. Using the techniques discussed here, a controller executing on each of the users' client computing devices may intercept such keystrokes and other inputs, and may send information about those keystrokes as mutations to the server 108. Such information may include, for example, a location indexed to the content of the model where the edit is currently taking place or has occurred, and a location indexed to the model where the particular user's cursor is currently located. In addition, information for identifying the particular user may be provided so that, as described in more detail below, the server 108 may provide information that identifies cursor location for users other than the local user. 

[0084] FIG. 5A shows an example screenshot of a word processor that is implementing a collaborative editing session. In this 

[0085] Also, a chat box is provided to a right side of the page, where the users may type comments as they move along, where those comments will not be included on the document itself. For example, as shown here, in a collaborative editing environment, one of the users may request that the other users perform certain actions. As one example, a first user may request that other users review and edit particular paragraphs in the document while the first user reviews and edits other paragraphs. 

Therefore, in view of Lemonik, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of synchronizing, by the one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating, incorporated in the device of Zarom, as modified by Milvaney, in order to provide a collaborative environment to perform edits to a document , which avoid edit collisions that may occur based on allowing feedback from the editors (as stated in Lemonik ‘339 ¶ [04]-[06]).  


Re claim 2: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 
Zarom discloses the computer-implemented method of claim 1, the collaborative communication session including a state of editing tools of the second instantiation of the printed product editor (e.g. the coordinating device contains commands used by both the first computer and the second computer in order to edit a document, which is disclosed in ¶ [39]-[42].), 
the method further comprising: 
detecting that the state of editing tools of the second instantiation of the printed product editor is different than the state of editing tools selected in the first instantiation of the printed product editor (e.g. the coordinating device can determine the different or same commands selected by the first and second computers in order to determine if these instructions are mutually exclusive.  See ¶ [57], [59]-[61] and [91] to determine if commands are mutually exclusive or different in order to be performed on a document.); and 
synchronizing the state of editing tools of the second instantiation of the printed product editor based on the updated one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed product editor in response to the detecting (e.g. the commands in the second computer can be allowed or blocked based on the commands utilized by the first computer in order to not perform a conflicting edit to a document, which is disclosed in ¶ [57], [59]-[61] and [91].).  

Re claim 3: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 
Zarom discloses the computer-implemented method of claim 1, further comprising:
storing, in the database, one or more content state variables corresponding to one or more design elements included in a product design configured to be manipulated by the printed product editor (e.g. the coordinating device or server stores digital data that can be modified by the editing commands utilized by the user computers, which is disclosed in ¶ [50].  ¶ [63] discloses an example of changing a color of a document.); 

[0050] Shared digital data may be stored locally in computers 140 and 150, for example, in their respective memory units 148 and 158, and optionally may also be stored remotely in coordinating device 110 or in digital data server 130, in their respective memory units 118 and 138. The shared digital data may include, for example, web pages, text documents, multimedia documents, images, movies and/or games. Each set of shared digital data may be a document or file composed of one or more pages, as is commonly known in the art. The shared digital data may be provided to computers 140 and 150 by coordinating device 130 or digital data server 130, which may include, for example, a world wide web ("web") host, a documents or multimedia server, a gaming network or server, etc., via network 120. Alternatively, the digital data may be provided by one of computers 140 and 150 and transmitted to the other computer(s) in a peer to peer protocol connection over network 120.

[0063] In some embodiments, a user may select or draw a lock-out region. For example, a user operating computer 140 may indicate a region of a shared digital data document for which they request temporary exclusive editing rights. The user may indicate the region on display 144 using input device 142, such as a keyboard for entering coordinates or a mouse for highlighting or drawing a region, such as a circle or rectangle. If the region indicated overlaps another region already being 

updating, in the database, the one or more content state variables corresponding to the state of design elements of the first instantiation of the printed product editor (e.g. when a user from the first computer makes an edit, this edit command is recorded in the coordinating device, which is disclosed in ¶ [51]); and

[0051] The plurality of computers 140 and 150 may be independently operable computers, e.g., each controlled by respective user. Computers 140 and 150 may independently modify shared digital data. Coordinating device 110 may receive commands form the plurality of computers 140 and 150, and may store all commands received in memory unit 118. 

synchronizing a state of design elements of the second instantiation of the printed product editor in response to the updating (e.g. based on the received commands from the first computer that are stored at the coordinating device, the commands at the second user computer are blocked or annulled by the coordination of the coordinating device, which is disclosed in ¶ [51]-[53] above.).  


Zarom discloses the computer-implemented method of claim 3, further comprising: 
updating, in the database, at least one of the one or more tool state variables corresponding to the state of editing tools or the one or more content state variables corresponding to the state of design elements of the second instantiation of the printed product editor (e.g. when the first user at the first computer enters commands in relation to the editing of the digital data, the coordinating device sends commands to block or annul the commands of the second user computer that may be mutually exclusive.  In addition, the commands sent from the second computer at the coordinating device may be ignored or deleted at the coordinating device if they in conflict, which is disclosed in ¶ [51]-[53] above); and 
synchronizing at least one of the state of editing tools or the state of design elements selected in the first instantiation of the printed product editor in response to updating the at least one of the one or more tool state variables corresponding to the state of editing tools or the one or more content state variables corresponding to the state of design elements of the second instantiation of the printed product editor (e.g. the second user computer may be locked out of editing the document based on the edits or priority of the first user at the first user computer.  The system synchs the second computer by blocking or annulling commands that the user may want to select for edits, which is disclosed in ¶ [52], [53] above and [59]-[63]).


[0060] Computing module 115 may give one of computers 140 and 150 editing permissions, for example, based on the first computer from which an edit command is received or transmitted, the first computer to request to lock-in to have exclusive rights to edit a portion or the entire document, a priority level associated with each computer (e.g., a teacher computer may override or interfere with edits in a locked region of a student computer) a security or password permissions, or other criteria. 
[0061] In one embodiment, a computer that is locked-out from editing a region of a shared digital data document cannot enter changes into its local version of the document. For example, a user on a locked-out computer may not select a cursor location or highlight text or image objects within the locked-out region. A digital data document protect operation may be executed on the locked region or the entire digital data document. Alternatively, a user may enter changes to his/her local version of the digital data but cannot enter the changes into the shared global version of the digital data. The user may make changes locally and then enter a submit button or designated key to submit the local changes to coordinating device 110, and, if the edits relate to a region from which the computer is locked-out, coordinating device 110 may reject or annul the command and, optionally, send a message to the locked-out computer, e.g., reading "Lock-out: your edit is not entered." If the user of the locked-out computer selects an "OK" button, the user indicates that the message is received, or if a predetermined time passes, the local edits that were not globally entered may be automatically deleted from the local version of the user document. In another embodiment, the user may manually delete the rejected edits. 
[0062] In one embodiment, one user computer 140 may lock-out other user computer(s) 150. In some embodiments, only some 
[0063] In some embodiments, a user may select or draw a lock-out region. For example, a user operating computer 140 may indicate a region of a shared digital data document for which they request temporary exclusive editing rights. The user may indicate the region on display 144 using input device 142, such as a keyboard for entering coordinates or a mouse for highlighting or drawing a region, such as a circle or rectangle. If the region indicated overlaps another region already being edited by another user, module 115 or another local command module may indicate this to the requesting user. The module may display the available portion of the requested region that the user may edit, the unavailable portion of the requested region, and/or the entire portion of the region already being edited by other user(s), e.g., highlighted in respective colors, on the requesting user's version of the shared document. In another embodiment, when a portion or the entirety of the requested region is already being edited, the requesting computer 140 may be placed in a queue and automatically informed, e.g., by a message reading "You may now enter your edits," and may be given exclusive access when the region becomes available for editing. 


Re claim 5: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 
Zarom discloses the computer-implemented method of claim 4, 
wherein updating the at least one of the one or more tool state variables corresponding to the state of editing tools of the second instantiation of the printed 

[0059] In one embodiment, when respective commands from computers 140 and 150 are mutually exclusive, coordinating device 110 may "lock-in" to one computer 140, e.g., giving that computer exclusive permission to modify a portion or the entirety of the shared data and/or "locking-out" the other connected computer(s) 150, e.g., restricting the computer(s) from modifying the same portion or the entirety of the shared data. Coordinating device 110 may automatically lock-out computers from modifying a region or the entirety of a document or a layer or page thereof after a command is received associated with that region. 
[0060] Computing module 115 may give one of computers 140 and 150 editing permissions, for example, based on the first computer from which an edit command is received or transmitted, the first computer to request to lock-in to have exclusive rights to edit a portion or the entire document, a priority level associated with each computer (e.g., a teacher computer may override or interfere with edits in a locked region of a student computer) a security or password permissions, or other criteria. 
[0061] In one embodiment, a computer that is locked-out from editing a region of a shared digital data document cannot enter changes into its local version of the document. For example, a user on a locked-out computer may not select a cursor location or highlight text or image objects within the locked-out region. A digital data document protect operation may be executed on the locked region or the entire digital data document. Alternatively, a user may enter changes to his/her local version 
[0062] In one embodiment, one user computer 140 may lock-out other user computer(s) 150. In some embodiments, only some users, e.g., with sufficient priority, password, or security permission, or an initiator of a group session, may lock-out other computers. Alternatively, any user computer may lock out any other user computer(s). User computer 140 may lock-out other user computer(s) or 150 automatically, e.g., by modifying the content of the shared digital data or manually, e.g., by entering a lock-in key to lock-in or a lock-out key to lock out other computers. In some embodiments, a user may select which user computer(s) 150 to lock out. In one embodiment, a user may lock out only other users with an equivalent and/or lower security or priority levels. 

wherein synchronizing the at least one of the state of editing tools comprises selectively synchronizing the at least one of the one or more tool state variables corresponding to the state of the subset of the editing tools (e.g. the second user’s computer reflects the coordinating device’s blockage of selecting and/or highlighting a part of a digital document for editing, which is disclosed in ¶ [59]-[63] above.).  



integrating at least one of a text session, a phone call session, or a video session with the collaborative communication session (e.g. the users can collaborate in modifying a text or video, which is explained in ¶ [19] and [20].).  

[0019] According to some embodiments of the present invention, whenever one of the controllers performs one of these commands, the command may be transferred to all the other members of the session using, for example, HTTP protocol (for a web site implementation) or a peer-to-peer protocol (for a peer to peer implementation). The command may cause the video/audio/text content to be simultaneously or uniformly altered in all the computers of the members of the session. It should be understood that these commands are given as examples only, and other commands may be also provided by the system and method of the present invention. 
[0020] According to other embodiments of the present invention, data content may be stored in one or more content service devices. The current played content may be transmitted from the content service device to all the computers that participate in the session. The content may be rendered on each computer by an application such as a text editor or a video or media player. Controlling command(s) may be transmitted from the application of one of the computers who participate in the session to a coordinating device, such as a server. The coordinating device may first determine if there are any conflicting command(s) pending from other controlling computers and, if not, the server may transmit the verified command(s) to the corresponding application in the other computers. 



Zarom discloses the computer-implemented method of claim 1, wherein the collaborative communication session is a web browser-based session (e.g. the collaboration session for editing a document can occur within a browser, which is disclosed in ¶ [88].).

[0088] User computer 140 may operate processor(s) 146 to load a digital data sharing display 160. In a web site implementation, data sharing display 160 may be a web page viewed with a web browser 170 from digital data server 130, such as a web host, e.g., provided over network 120. In a peer to peer implementation, data sharing display 160 may be provided by a data sharing application installed on one or all connected computers 140 and 150.   


Re claim 8: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above. 
Zarom discloses the computer-implemented method of claim 1, wherein the request is transmitted by the first electronic device in response to a user input at the first instantiation of the printed product editor (e.g. the user can enter commands inviting others to join a collaboration session, which is disclosed in ¶ [110].  ¶ [120]-[122] above discloses a user initiating a session for collaboration.).

[0110] Display 400 may include one or more control buttons 404, for operating the control commands. When the content is audio or video, control buttons may include for example play, rewind, forward and stop. When the content is a multipage document, 


Re claim 9: Zarom discloses a server for co-editing a design for a printed product, the server comprising:
a memory storing non-transitory computer executable instructions; and a computer processor interfacing with the user interface and the memory (e.g. the coordinating device contains a CPU within a processor that executes instructions stored with memory, which is disclosed in ¶ [49].),

[0049] Coordinating device 110, digital data server 130 and user computers 140 and 150 may include one or more controller(s) or processor(s) 116, 136, 146 and 156, respectively, for executing operations and may include one or more memory unit(s) 118, 138, 148 and 158, respectively, for storing data and/or instructions (e.g., software) executable by a processor. Processor(s) 116, 136, 146 and/or 156 may include, for example, a central processing unit (CPU), a digital signal processor (DSP), a microprocessor, a controller, a chip, a microchip, an integrated circuit (IC), or any other suitable multi-purpose or specific processor or controller. Memory unit(s) 118, 138, 148 and/or 158 may include, for example, a random access memory (RAM), a dynamic RAM (DRAM), a flash memory, a volatile memory, a non-volatile memory, a cache memory, a buffer, a short term memory unit, a long term memory unit, or other suitable memory units or storage units.
 

store one or more tool state variables corresponding to editing tools included in a printed product editor in a database (e.g. the coordinating device stores a set of global commands that are transmitted from the coordinating device to the user computers that will edit a document, which is disclosed in ¶ [52] and [53] above.); 
receive, from a first electronic device executing a first instantiation of the printed product editor, a request for a collaborative communication session with a second electronic device executing a second instantiation of the printed product editor (e.g. the initiator computer sends a request to a coordinating device to initiate a session to edit a document with another computer, which is disclosed in ¶ [16]-[18] and [120]-[122] above.  The second computer receives the commands used to modify a document, which is disclosed in ¶ [52] and [53] above.); 
generate the collaborative communication session between the first electronic device and the second electronic device in response to the request, the collaborative communication session including a state of editing tools of the first instantiation of the printed product editor (e.g. the coordinating device sends commands to the computers that are edit commands for the collaborative document to the user computers that are in the editing session, which is disclosed in ¶ [39]-[42] above.  This is based on the initiation of the editing session of the document by a user computer and inviting another computer for editing, which is disclosed in ¶ [120]-[124] above.); 
update the one or more tool state variables corresponding to the state of editing tools of the first instantiation of the printed product editor in the database (e.g. when a 
synchronize a state of editing tools of the second instantiation of the printed product editor in response to the updating (e.g. the coordinating device synchs the other computer by blocking certain actions based on the actions performed by the first computer that are mutually exclusive, which is disclosed in ¶ [57], [59]-[61] and [91] above.). 

However, Zarom fails to specifically teach the features of the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product; updating the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database; and synchronizing a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, the editing tools selected in the first instantiation, in response to the updating.
	However, this is well known in the art as evidenced by Milvaney.  Similar to the primary reference, Milvaney discloses user collaborating on editing a document that can be printed (same field of endeavor or reasonably pertinent to the problem).    

Milvaney discloses the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product (e.g. the invention discloses collaborating on editing a document, which is disclosed in ¶ [24] and [70].  When a user or users edit a document, a user can be shown a list or plural edits that have been performed on the document by viewing an edit list or clicking on a part of a document to see the edit details, which is disclosed in ¶ [30], [33] and [70].  As seen in figure 1D, the user can utilize menu options, such as the font or other character styling options.  These selections can be reflected as modifications that have occurred to a certain section of a document, which is disclosed in ¶ [44] and [47].); 

updating the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database (e.g. When a user inputs a modification, the event store is able to store this information in order to update the editing commands or tools used to edit the document, which is disclosed in ¶ [70] and [44] above.); and

synchronizing, by one or more processors, a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, the editing tools selected in the first instantiation, in response to the updating (e.g. the second user is able to see real-time edits of a document, which is disclosed in ¶ [24] above.  When a document is edited, the users can access a modification list of edits 

Therefore, in view of Milvaney, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the collaborative communication session including a state of editing tools selected in the first instantiation of the printed product editor for editing content included in the printed product; updating the one or more tool state variables corresponding to the state of editing tools selected in the first instantiation of the printed produce editor in the database; and synchronizing a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, the editing tools selected in the first instantiation, in response to the updating, incorporated in the device of Zarom, in order to maintain awareness of document editing between collaborators, which aids users by creating precise understanding of changes in a document (as stated in Milvaney ¶ [20]).  
However, the combination above fails to specifically teach the feature of synchronize a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating.


Lemonik discloses synchronize a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating (e.g. figure 1 discloses multiple users that can view a document at the same time in a browser and view selectable icons that can be used for editors, which is disclosed in ¶ [21]-[23].  As seen in figure 5A below, an edit or styling of the font and the margin selected is shown to the users that are viewing the documents, which the display is described in ¶ [84] and [85].  Lastly, a user can make a comment about the edit made at a particular location or ask for an edit to be made at a particular cursor location.).

Therefore, in view of Lemonik, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of synchronize a state of editing tools of the second instantiation of the printed product editor to display, in the second instantiation, a selection of the same editing tools selected in the first instantiation, in response to the updating, incorporated in the device of Zarom, as modified by Milvaney, in order to provide a collaborative environment to perform edits to a document , which avoid edit collisions that may occur based on allowing feedback from the editors (as stated in Lemonik ‘339 ¶ [04]-[06]).  

 

Claim 10 is similar to claim 2 above.  Please refer to the rationale of claim 2 for the rejection of claim 10.  

Re claim 11: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 11 is similar to claim 3 above.  Please refer to the rationale of claim 3 for the rejection of claim 11.

Re claim 12: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 12 is similar to claim 4 above.  Please refer to the rationale of claim 4 for the rejection of claim 12.

Re claim 13: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 13 is similar to claim 5 above.  Please refer to the rationale of claim 5 for the rejection of claim 13.

Re claim 14: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.


Re claim 15. The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 15 is similar to claim 7 above.  Please refer to the rationale of claim 7 for the rejection of claim 15.

Re claim 16: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 16 is similar to claim 8 above.  Please refer to the rationale of claim 8 for the rejection of claim 16.

Re claim 17: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 17 is similar to claim 9 above.  Please refer to the rationale of claim 9 for the rejection of claim 17.

Re claim 18: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 18 is similar to claim 2 above.  Please refer to the rationale of claim 2 for the rejection of claim 18.


Claim 19 is similar to claim 3 above.  Please refer to the rationale of claim 3 for the rejection of claim 19.

Re claim 20: The teachings of Zarom in view of Milvaney and Lemonik are disclosed above.
Claim 20 is similar to claim 4 above.  Please refer to the rationale of claim 4 for the rejection of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hon discloses collaborating on a document.
Snook and Berger allows multiple users to collaborate on a document.
Newman discloses real time document sharing and editing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/CHAD DICKERSON/Primary Examiner, Art Unit 2672